Kc&Hn ^ejto£, T2lO\     03-|0-Dot>5'-Cl^   °


 'ReceivedX   yF-ntmio To coNJgoaOftT£L3S^SElSJ
 fed ions         MiOjnoHi£^_i^SE£^2«*£un^
vJSggggJ^     /VOTvAoe.aVQF THE. CQ0gI_O£-gU-£

 ^          VW^- ***** -U-OjrvS^p-t-S CL*nc). ordlfS OyvA aA\ cHccJ6l+ e^^1"163 S3f"^*,fl-
Ov\co b" ^lo^V does nc^ Vw* soS&c,^
    ,^S^c,-S ^7^-v^coo^ ^U&^^

     inconSeS"^0^ ^v             ^       -^
                              The Supreme Court of Texas
                                                    Blake a. Hawthorne, Clerk
                             201 West 14lh Street       Post Office Box 12248       Austin, TX 78711
                                     Telephone: 512/463-1312        Facsimile: 512/463-1365

                                                         January 7. 2015
JSS Stritzinger
4601 IronboundRd
Williamsburg, VA 23188

We are in receipt of your recent correspondence. We have not filed your document with the Court or assigned it a case
number. Please refer to the Texas Rules of Appellate Procedure for more information regarding rules of the Court. A free
copy of the rules is available on our website at http://www.supreme.courts.state.tx.us.

         Please refer to the check-marked box belowfor more information on why your document was not filed.

              1. ^|       The document we received is not a filing in this Court. The Supreme Court has no authority or
                 resources to conduct investigations, or to take action in any manner which has not been raised in one
                 of the state's trial courts and appealed through the intermediatecourts of appeals.

              2. •        The Supreme Court does not provide sample forms, copies of rules or copies of other
                  documents by mail.

              3. •       The Supreme Court is the state's highest appellate court for civil cases. The Supreme Court
                 does not havejurisdiction over criminal cases and does not review thedecisions ofthe Court ofCriminal
                  Appeals. See Tex. Gov't Code §§ 22.001-22.002. The Court ofCriminal Appeals has final jurisdiction
                  over criminal matters in the State of Texas. See Tex. Gov't Code § 22.001 & Texas Constitution,
                  Article V, Section 3. A petition for discretionary review in a criminal case must be filed with the clerk
                  of the court of appeals. See TEX. R. APP. P. 68.3.

              4. •        Yourdocument was forwarded to the Court of Criminal Appeals. See above paragraph.

   _..        5. ®     ~ The Supreme Courtdoes not review the decisions of federal courts. Tn the event that you
                 intended to appeal the decision of a federal court to the U.S. Supreme Court, we are returning your
                 appeal which has been stamped with the date it was received by the Supreme Court of Texas.

              6. •     The Court of Appeals case number that you reference in your filing was previously filed as a
                 mandamus. It is not necessary to file a motion to extend time with this Court in a mandamus
                  proceeding. If you are seeking review of the denial of a mandamus, you must file a petition forwrit of
                  mandamus that complies with Rule 52 of the Texas Rules of Appellate Procedure.

              7. Q        Your petition for review has been denied, the final order was sent out and the case has been
                  stored. The case is closed and the decision of the Court is final.

                                                                                Sincerely,




                                                                                Clerk, The Supreme Court of Texas
                      OFI^&SfrBUSINESvS'
                       s^t&qfiiexas
                       SlP^jtE PENALTY
                       FOR PRIVATE USE
xas
         JSS Stritzinger
         4601 Ironbound Rd
         Williamsburg, VA 23188
      23 i 3B2£4aOi          ,i,|.|tl)l,)li.|.||l.,.|.i.
SIATtS
ERVICE®